DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 includes the limitation “cosmetic composition indicia (formulation, viscosity).” The limitation should be amended to read, “cosmetic composition indicia,” for clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graf (US 5,110,052).
Regarding claim 1, Graf discloses a spray bottle assembly for use with an atomized spray dispensing device, the spray bottle assembly comprising:
a container (5) for holding at least one cosmetic composition within an interior volume thereof (The limitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; Column 2, lines 33-34,The container is capable of holding a cosmetic composition in its reservoir);
a port (19, 12) extending outwardly from the interior volume of the container (5) (Figure 2, The port extends outwardly from the neck of the container) and configured to communicate the at least one cosmetic composition (The composition with which the device is used) therethrough (Column 2, lines 50-54); and

an insert (64) having a proximal end and a distal end (Figure 2),
a nozzle (70, 71, 72) coupled to the insert (64) at the proximal end thereof (Figure 2),
an insert-lumen (21) extending within the insert (64) from the proximal end to the distal end of the insert (Figure 2), the insert-lumen (21) being configured to engage at least a portion of the port (19, 12) at the distal end (Figure 2, The insert-lumen engages the interior wall of portion 12 of the port) and further configured to engage the nozzle (70, 71, 72) at the proximal end (Figure 2, The insert-lumen is received within the nozzle), and
an outer shell (22, 46, 51, 4) surrounding each of the nozzle (70, 71, 72), the insert (64), and the port (19, 12) (Figure 2) for providing alignment and protection thereof (Figure 2, The shell aligns the components of the device and protects them), and further comprising:
a plurality of radially disposed apertures (Examiner’s Annotated Figure 1) extending through the outer shell (22, 46, 51, 4) (Examiner’s Annotated Figure 1),
a plurality of radially disposed openings (Examiner’s Annotated Figure 1) extending through the insert (64) (Examiner’s Annotated Figure 1),
the plurality of radially disposed openings (Examiner’s Annotated Figure 1) being accessible through the plurality of radially disposed apertures (Examiner’s Annotated Figure 1) of the outer shell (22, 46, 51, 4) (Column 5, lines14-27 and 35-40, The air may access the openings through the apertures).

    PNG
    media_image1.png
    839
    591
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 4, Graf discloses the spray bottle assembly of claim 1, wherein the port (19, 12) is configured for actuation via a translation of the insert (64) (Column 3, lines 15-59 and Column 8, line 63-Column 9, line 20, Translation of the handle, also translates the insert, and chamber 14, within element 12 of the port is actuated, evacuating the fluid within the chamber).
Regarding claim 11, Graf discloses the spray bottle assembly of claim 1, wherein the plurality of radially-disposed apertures (Examiner’s Annotated Figure 1) and the plurality of radially-disposed openings (Examiner’s Annotated Figure 1) are configured to receive compressed air from an external compressed air source of the atomized spray dispensing device (The device is structured to perform the claimed function, through inclusion of the claimed structure; The openings communicate air from an external environment; One of ordinary skill in the art would understand the device as structured to communicate air from an external compressed air source feeding from an external environment) and communicate the compressed air through a compressed air chamber (Examiner’s Annotated Figure 1; Examiner interprets the chamber receiving valve member 65 as a compressed air chamber) into a mixing chamber (86) disposed between the shell (22, 46, 51) and the insert (64) (Figures 2 and 3) (Column 8, line 63-Column 9, line 33), wherein the spray nozzle assembly is configured to mix the compressed air and the at least one cosmetic composition within the mixing chamber (86) for creating an atomized spray (Column 7, line 51-Column 7, line 59).
Regarding claim 12, Graf discloses a spray bottle assembly comprising:
a bottle (5), the bottle configured to hold a cosmetic composition (The limitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; Column 2, lines 33-34,The container is capable of holding a cosmetic composition in its reservoir);
and having a release mechanism including a port (19, 12) for releasing the cosmetic composition (Column 3, lines 15-59 and Column 8, line 63-Column 9, line 20); and 
a spray nozzle assembly (64, 70, 71, 72, 21), the spray nozzle assembly comprising:
outer shell (22, 46, 51) comprising one or more radially disposed apertures (Examiner’s Annotated Figure 2) extending through the shell (22, 46, 51), 
an insert (64) comprising one or more radially disposed openings (Examiner’s Annotated Figure 2), each of the one or more radially disposed openings (Examiner’s Annotated Figure 2) extending through and nesting with a corresponding one of the one or more radially disposed apertures (Examiner’s Annotated Figure 2, the openings extend through and are nested within the cited aperture), wherein:
the outer shell (22, 46, 51) is encapsulates the insert (64) (Figure 2), the outer shell (22, 46, 51) having a spray aperture (80) and forming a mixing chamber (86) between the insert (64) and the spray aperture (80) (Figure 2, The mixing chamber is downstream from the insert, and upstream of the spray aperture), the insert (64) configured to engage the release mechanism of the bottle (Column 3, lines 15-59 and Column 8, line 63-Column 9, line 20, Translation of the handle, also translates the insert, and chamber 14, within element 12 of the port is actuated, evacuating the fluid within the chamber), receive an amount of the cosmetic composition from the port (19, 12) of the release mechanism (Fluid flows through element 21 within the insert 64), and communicate said amount of the cosmetic composition through an insert lumen (21) to the mixing chamber (86) (Column 8, line 63-Column 9, line 20, Fluid flows from the port into the insert lumen to the mixing chamber), and the insert (64) further configured to engage an external compressed air source (Column 4, lines 6-16 and Figure 2, The insert is configured to engage an external compressed air source via an air hose as disclosed), receive compressed air from the external compressed air source (Column 4, lines 6-16, As interpreted above, the air through the openings of the insert is received from the external compressed air source), and communicate the compressed air through a compressed air chamber (Examiner’s Annotated Figure 1) to the mixing chamber (86) (Column 8, line 63-Column 9, line 33); wherein the spray nozzle assembly is adapted to 

    PNG
    media_image2.png
    852
    674
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 13, Graf discloses a spray bottle assembly comprising:
a bottle (5), the bottle configured to hold a cosmetic composition (The limitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable 
and having a release mechanism including a port (19, 12) for releasing the cosmetic composition (Column 3, lines 15-59 and Column 8, line 63-Column 9, line 20); 
an outer shell (22, 46, 51, 4) and an insert (64) encapsulated within the outer shell (Figure 2)
the outer shell (22, 46, 51, 4) comprising a plurality of apertures (Examiner’s Annotated Figure 3), each of the apertures being radially disposed about a longitudinal axis of the shell (22, 46, 51, 4) (Examiner’s Annotated Figure 1, The apertures are disposed about the central longitudinal axis of the shell),
the insert (64) having a first end (bottom end) and a second end (top end) (Figure 2) comprising:
an insert-lumen (21) extending within the insert (64) from the first end to the second end (Figure 2), the insert-lumen (21) being configured to engage at least a portion of the port (19, 12) at the first end (Figure 2, The insert-lumen engages the interior wall of portion 12 of the port) and further configured to engage a nozzle (70, 71, 72) at the second end (Figure 2, The insert-lumen is received within the nozzle),
a plurality of openings (Examiner’s Annotated Figure 3), each of the plurality of openings (Examiner’s Annotated Figure 3) extending through and nesting with a corresponding one of the plurality of apertures (Examiner’s Annotated Figure 3),
wherein the spray bottle assembly is configured to:
communicate the cosmetic composition through the insert lumen (Column 2, lines 65-69, Fluid is communicated from the port to the insert lumen); communicate compressed air from an external compressed air source through each of the plurality of openings nested with the corresponding apertures (The device is structured to perform the claimed function, through inclusion of the claimed structure; The device 

    PNG
    media_image3.png
    876
    610
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Oggian (EP 1,912,163).
Regarding claim 5, Graf discloses the spray bottle assembly of claim 1, but fails to disclose the assembly further comprising a radio frequency identification (RFID) tag affixed to the container.
Oggian discloses an RFID tag being affixed to a spray bottle (Paragraph 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the bottle of Graf, further including an RFID tag affixed to the container (Graf, 5), as put forth by Oggian, in order to provide for identification and traceability of the product, as disclosed by Oggian (Paragraph 2, lines 3-5). 
Regarding claim 6, Graf in view of Oggian discloses the spray bottle assembly of claim 5, wherein the RFID tag comprises spray bottle data (Oggian, Paragraph 6, line 11, universal number).
Regarding claim 7, Graf in view of Oggian discloses the spray bottle assembly of claim 6, wherein the spray bottle data comprises bottle indicia (Oggian, Paragraph 6, line 11, the bottle universal number).
Response to Arguments
Applicant's arguments filed 8/7/2020 have been fully considered but they are not persuasive. 
As to Applicant’s position that element cannot be interpreted as a part of an outer shell, Examiner disagrees. Element 51 is a part of the framework that covers inner most elements, including specifically element 57. While the shell element is not exterior, such structure is not required by the limitation. The limitation only requires that the element be outer, which is interpreted to include elements that are away from the center portion or situated farther out than inner elements. Examiner recommends amending the limitation to include structural features of the shell, such as shape or form, in order to overcome the current rejection.
As to Applicant’s position that the limitation “extend through” requires that an element extends from an exterior to an interior of a part, Examiner disagrees. The limitation is interpreted to require that the element extends “by way of” the part. The cited aperture extends by way of the cited shell. Examiner recommends amending the limitation to require the aperture to extend from an exterior to interior, or vice versa, to be interpreted as such. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752                                                                                                                                                                                            /STEVEN M CERNOCH/Primary Examiner, Art Unit 3752